Dismiss and Opinion Filed January 19, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00939-CV

                    AP DEEP ELLUM, LLC, Appellant
                                V.
                 BRAINDEAD DEEP ELLUM, LLC, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-01561-A

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      By joint motion filed January 12, 2022, the parties inform the Court they have

settled their dispute and request we dismiss the appeal with prejudice. See TEX. R.

APP. P. 42.1(a). We grant the motion and dismiss the appeal with prejudice. See id.




                                          /Leslie Osborne//
210939f.p05                               LESLIE OSBORNE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

AP DEEP ELLUM, LLC, Appellant                On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-21-00939-CV          V.               Trial Court Cause No. CC-21-01561-
                                             A.
BRAINDEAD DEEP ELLUM, LLC,                   Opinion delivered by Justice
Appellee                                     Osborne, Justices Schenck and
                                             Partida-Kipness participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal
with prejudice.

      Subject to any agreement between the parties, we ORDER that appellee
Braindead Deep Ellum, LLC recover its costs, if any, of this appeal from appellant
AP Deep Ellum, LLC.


Judgment entered this 19th day of January, 2022.




                                       –2–